UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6800



DOUGLAS EMANUEL FOREMAN,

                                               Petitioner - Appellant,

          versus


TERRY O’BRIEN, Warden,

                                                Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:07-cv-00187-jct)


Submitted:   August 23, 2007                 Decided:   August 30, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Emanuel Foreman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Douglas Emanuel Foreman, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)    petition.       We    have    reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.            Foreman v. O’Brien, No. 7:07-cv-00187-jct

(W.D. Va. May 1, 2007).         We dispense with oral argument because the

facts    and    legal   contentions      are    adequately   presented     in    the

materials      before   the     court   and     argument   would    not   aid    the

decisional process.



                                                                          AFFIRMED




                                        - 2 -